DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
Applicant argues that Preta et al [US 2012/0098655 A1] in view of Troutman [US 2017/0171952 A1] does not teach or discloses “wherein, in event of  loss of both the cable-bound communication via the cable-bound communication and energy supply interface and the cable-free communication via the cable-free interface, at least one warning light function of the vehicle light is activated.” (see page 7-10).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Madril [US 2017/0334340 A1] is cited as newly prior art
Madril discloses wherein, in event of loss of the both wherein, in event of a malfunction of the cable-bound communication via the cable-bound communication and energy supply interface, cable-free communication via the cable-free interface, at least one warning function is activated (Paragraph [0311 & 0223 & 0228]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Petra with wherein, in event of loss of the both wherein, in event of a malfunction of the cable-bound communication via the cable-bound communication and energy supply interface, cable-free communication via the cable-free interface, at least one warning function is activated for purpose of warn the user of hazardous conditions around and/or detected by control (Paragraph [0228]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Preta et al [US 2012/0098655 A1] in view of Madril [US 2017/0334340 A1].
In regards to claim 9. Petra discloses a vehicle light for a vehicle (Fig. 8, 300), comprising: 
at least one luminant (Fig. 5, 100 & Fig. 8, 310 & Paragraph [0069-70]); 
a cable-free interface (RF enable Chip & Paragraph [0062]) configured to control the at least one luminant (Fig. 5, 100) via an integrated control device (Paragraph [0063]); 
a cable-bound communication (Fig. 8, 307 & Paragraph [0066-68]) and energy supply interface (Fig. 8, 208 & Paragraph [0066]) configured to control the at least one luminant (Fig. 1, 100 & Fig. 8, 310 & Paragraph [0069-70]) via the integrated control device (Paragraph [0063]); 
an energy storage device (Fig. 8, 208 & Paragraph [0066]) configured to supply energy to the vehicle light (Fig. 5, 100 & Fig. 8, 310 & Paragraph [0069-70]); 
(Fig. 8, 320 & Paragraph [0080]) configured to detect vehicle states (Paragraph [0065]) or a function of the cable-bound communication and energy supply interface (Fig. 8, 208 & Paragraph [0066]); 
an evaluation device (Fig. 8, 302) configured to evaluate data (see Paragraph [0065]) of the at least one sensor (Fig. 8, 320 & Paragraph [0080]) and configured to generate control signals for the control device (Paragraph [0063-65]) the evaluated data (see Paragraph [0065]), wherein the at least one integrated sensor (Fig. 8, 320 & Paragraph [0080]) is configured to detect at least the function of flash the cable-bound communication (see Paragraph [0062-64]) and energy supply interface (Fig. 8, 208 & Paragraph [0066]), wherein, in event of a loss of cable-bound communication (Paragraph [0039 & 0071-77]) via the cable-bound communication (Paragraph [0039]) and energy supply interface (Fig. 8, 208 & Paragraph [0066]), a warning message is generated (Paragraph [0059]), communication with the vehicle light (Fig. 8, 300) is performed using cable-free communication (RF enable Chip & Paragraph [0062])  via the cable-free interface (RF enable Chip & Paragraph [0062]), and at least one warning light function is activated (Paragraph [0065 & 0084]).
Petra does not specify wherein, in event of loss of the both wherein, in event of a malfunction of the cable-bound communication via the cable-bound communication and energy supply interface, cable-free communication via the cable-free interface, at least one warning function is activated.
Madril discloses wherein, in event of loss of the both wherein, in event of a malfunction of the cable-bound communication via the cable-bound communication and energy supply interface, cable-free communication via the cable-free interface, at least one warning function is activated (Paragraph [0311 & 0223 & 0228]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Petra with wherein, in event of loss of the both wherein, in event of a malfunction of the cable-bound communication via the cable-bound communication and energy supply interface, cable-free communication via the cable-free interface, at least one warning function is activated for purpose of warn the user of hazardous conditions around and/or detected by control system and/or to provide alerts regarding errors experienced by control system as disclosed by Madril (Paragraph [0228]).
In regards to claim 10. Pretra in view of Madril discloses the vehicle light of claim 9, wherein the vehicle light is an individual module (Paragraph [0051 & 0059]) with at least one driving direction indicator (Paragraph [0063-64]) and at least one illumination (Fig. 8, 310 & Paragraph [0069-70]).
In regards to claim 11. Pretra in view of Madril discloses the vehicle light of claim 9, wherein the at least one luminant (Fig. 8, 310 & Paragraph [0069-70]) is controlled depending on the sensor data (Paragraph [0063-64]).
In regards to claim 12. Pretra in view of Madril discloses the vehicle light of claim 9, wherein the cable-free interface is a DSRC, Wi-Fi, Bluetooth, or radio interface (RF enable Chip & Paragraph [0062]).
In regards to claim 13. Pretra in view of Madril discloses the vehicle light of claim 9, wherein communication (Fig. 1, 10 and 5 & Paragraph [0027]) between the vehicle (Fig. 1, 10 and 5 & Paragraph [0027]) and the vehicle light (Fig. 5, 100 & Paragraph [0060]) is bidirectional (Paragraph [0074-76]).
In regards to claim 14. Pretra in view of Madril discloses the vehicle light of claim 9, wherein the vehicle light (Petra: Fig. 5, 100 & Paragraph [0060]) is a taillight for a trailer (Troutman: Paragraph [0011-12]), semitrailer of a cab, or articulated vehicle.
In regards to claim 16. Pretra in view of Madril discloses a method for controlling a vehicle light of a vehicle (Fig. 8, 300), the vehicle light including at least one luminant (Fig. 5, 100 & Fig. 8, 310 & Paragraph [0069-70]), the method comprising: 
controlling (Fig. 8, 302), by a cable-free interface (RF enable Chip & Paragraph [0062]), the at least one luminant (Fig. 5, 100 & Fig. 8, 310 & Paragraph [0069-70]) via an integrated control device (Paragraph [0063]); 
controlling (Fig. 8, 302) and supplying energy (Fig. 8, 208 & Paragraph [0066]) to the at least one luminant (Fig. 5, 100 & Fig. 8, 310 & Paragraph [0069-70]) by a cable-bound communication (Fig. 8, 307 & Paragraph [0066-68]) and energy supply interface (Fig. 8, 208 & Paragraph [0066]) via the integrated control device (Paragraph [0063]); 
supplying, by an energy storage device (Fig. 8, 208 & Paragraph [0066]), energy to the vehicle light (Fig. 5, 100 & Fig. 8, 310 & Paragraph [0069-70]); 
detecting, by at least one integrated sensor (Fig. 8, 320 & Paragraph [0080]), vehicle states (Paragraph [0065]) or a function of the cable-bound communication (Fig. 8, 307 & Paragraph [0066-68]) and energy supply interface (Fig. 8, 208 & Paragraph [0066]); 
evaluating, by an evaluation device (Fig. 8, 302), data of the at least one sensor (Fig. 8, 320 & Paragraph [0080]) and generating control signals for the control device (Paragraph [0063-65]) the evaluated data (see Paragraph [0065]), 
detecting, by the at least one integrated sensor (Fig. 8, 320 & Paragraph [0080]), at least the function of the cable- bound communication (Fig. 8, 307 & Paragraph [0066-68]) and energy supply interface (Fig. 8, 208 & Paragraph [0066]); 
generating, in event of a loss of cable-bound communication (Paragraph [0039]) via the cable-bound communication (Fig. 8, 307 & Paragraph [0066-68]) and energy supply interface (Fig. 8, 208 & Paragraph [0066]), a warning message (Paragraph [0059]); 
performing communications with the vehicle light using cable-free communication (RF enable Chip & Paragraph [0062]) via the cable-free interface (RF enable Chip & Paragraph [0062]) in event of a malfunction of the cable-bound communication (Paragraph [0039]) via the cable-bound interface (Fig. 8, 307 & Paragraph [0066-68]); 
Petra does not specify activating at least one warning light function of the vehicle light in event of loss of both the cable-bound communication via the cable-bound communication and energy supply interface and the cable-free communication via the cable-free interface.
Troutman discloses activating at least one warning light function of the vehicle light in event of loss of both the cable-bound communication via the cable-bound communication and energy supply interface and the cable-free communication via the cable-free interface (Paragraph [0311 & 0223 & 0228]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Petra with activating at least one warning light function of the vehicle light in event of loss of both the cable-bound communication via the cable-bound communication and energy supply interface and the cable-free communication via the cable-free interface for purpose of warn the user of hazardous conditions around and/or detected by control system and/or to provide alerts regarding errors experienced by control system as disclosed by Madril (Paragraph [0228]).
In regards to claim 17. Pretra in view of Madril discloses the method of claim 16, wherein the at least one luminant (Fig. 8, 310 & Paragraph [0069-70]) is controlled depending on the sensor data (Paragraph [0063-64]).
In regards to claim 18. Pretra in view of Madril discloses the method of claim 16, wherein the cable-free interface is a DSRC, Wi- Fi, Bluetooth, or radio interface (RF enable Chip & Paragraph [0062]).
In regards to claim 19. Pretra in view of Madril discloses the method of claim 16, wherein communication (Fig. 1, 10 and 5 & Paragraph [0027]) between the vehicle (Fig. 1, 10 and 5 & Paragraph [0027]) and the vehicle light (Fig. 5, 100 & Paragraph [0060]) is bidirectional.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Preta et al [US 2012/0098655 A1] in view of Madril [US 2017/0334340 A1] and further in view of Tatara et al [US 2019/0315271 A1].
In regards to claim 15. Pretra in view of Madril discloses the vehicle light of claim 14, 
Petra in view of Madril does not specify wherein the vehicle or the cab is a completely autonomously driving vehicle or cab.
Tatara discloses wherein the vehicle or the cab is a completely autonomously driving vehicle (Paragraph [0125]) or cab.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Petra in view of Madril with wherein the vehicle or the cab is a completely autonomously driving vehicle or cab for purpose of recognize that the vehicle is aware of the target object by seeing the change of the illumination state of the illumination unit and can also recognize a running state (e.g., the speed of the vehicle is decreasing as it approaches the target object) of the vehicle by seeing a variation of the illumination state of the auxiliary illumination unit as disclosed by Tatara (Paragraph [0018]).
Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Preta et al [US 2012/0098655 A1] in view of Madril [US 2017/0334340 A1] and further in view of Rothschild [US 2018/0093538 A1]
In regards to claim 20. Petra in view of Madril the method of claim 16, a warning signal is activated in the vehicle in the event of loss of both the cable-bound communication via the cable-bound communication and energy supply interface and the cable-free communication via the cable-free interface (Madril: Paragraph [0311 & 0223 & 0228]).
Petra in view of Madril does not specify wherein the vehicle light is installed in a trailer or semitrailer, the trailer or semitrailer is attached to a towing vehicle,
Rothschild discloses wherein the vehicle light (Paragraph [0044]) is installed in a trailer (Fig. 3, 7) or semitrailer, the trailer (Fig. 3, 7) or semitrailer is attached to a towing vehicle (Fig. 1-2, 1 & Paragraph [0035-36]),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Petra in view of Madril with wherein the vehicle light is installed in a trailer or semitrailer, the trailer or semitrailer is attached to a towing vehicle for purpose of operate in a completely autonomous manner without a form of intervention from the driver as disclosed by Rothschild (Paragraph [0066]).
In regards to claim 21. Petra in view of Madril discloses the method of claim 20, wherein, in the event of in event of a loss of cable-bound communication via the cable-bound communication and energy supply interface (Madril: Paragraph [0311 & 0223 & 0228]), the towing vehicle (Rothschild Fig. 1-2, 1 & Paragraph [0035-36]) generates a warning message (Madril: Paragraph [0311 & 0223 & 0228]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Preta et al [US 2012/0098655 A1] in view of Madril [US 2017/0334340 A1] and further in view of Rothschild [US 2018/0093538 A1]
In regards to claim 22. Petra discloses a vehicle (Fig. 8, 300), comprising: 
at least one luminant (Fig. 5, 100 & Fig. 8, 310 & Paragraph [0069-70]); 
a cable-free interface (RF enable Chip & Paragraph [0062]) coupled to the wireless communication module of the autonomous driving cab (Fig. 8, 300) and configured to control the at least one luminant (Fig. 5, 100) via an integrated control device (Paragraph [0063]); 
a cable-bound communication (Fig. 8, 307 & Paragraph [0066-68]) and energy supply interface (Fig. 8, 208 & Paragraph [0066]) coupled to the controller (Fig. 8, 308) of the driving cab and configured to control the at least one luminant (Fig. 1, 100 & Fig. 8, 310 & Paragraph [0069-70]) via the integrated control device (Paragraph [0063]); an energy storage device (Fig. 8, 208 & Paragraph [0066]) configured to supply energy to the vehicle light (Fig. 5, 100 & Fig. 8, 310 & Paragraph [0069-70]); 
at least one integrated sensor (Fig. 8, 320 & Paragraph [0080]) configured to detect vehicle states (Paragraph [0065]) or a function of the cable-bound communication and energy supply interface (Fig. 8, 208 & Paragraph [0066]); 
an evaluation device (Fig. 8, 302) configured to evaluate data (see Paragraph [0065]) of the at least one sensor (Fig. 8, 320 & Paragraph [0080]) and configured to generate control signals for the control device(Paragraph [0063-65])  the evaluated data (see Paragraph [0065]), 
wherein the at least one integrated sensor (Fig. 8, 320 & Paragraph [0080]) is configured to detect at least the function of the cable-bound communication (see Paragraph [0062-64]) and energy supply interface (Fig. 8, 208 & Paragraph [0066]), 
wherein, in event of a loss of cable-bound communication via the cable- bound communication and energy supply interface (Paragraph [0039 & 0071-77]), a warning message is generated and communication with the vehicle light (Paragraph [0065 & 0084]) is performed using cable-free communication via the cable-free interface (RF enable Chip & Paragraph [0062]), and 
Petra does not specify wherein, in event of loss of both the cable-bound communication via the cable-bound communication and energy supply interface and the cable-free communication via the cable-free interface, a warning light function of the vehicle light is activated.
Madril discloses wherein, in event of loss of both the cable-bound communication via the cable-bound communication and energy supply interface and the cable-free communication via the cable-free interface, a warning light function of the vehicle light is activated (Paragraph [0311 & 0223 & 0228]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Petra with wherein, in event of loss of both the cable-bound communication via the cable-bound communication and energy supply interface and the cable-free communication via the cable-free interface, a warning light function of the vehicle light is activated for purpose of warn the user of hazardous conditions around and/or detected by control system and/or to provide alerts regarding errors experienced by control system as disclosed by Madril (Paragraph [0228]).
Petra in view of Madril does not specify an autonomous driving cab, comprising a wireless communication module and a controller coupled to the wireless communication module; and a trailer or semitrailer coupled to the autonomous driving cab and including a vehicle light comprising 
Rothschild discloses an autonomous driving cab (Paragraph [0066]), comprising a wireless communication module (Fig. 12, 24) and a controller (Fig. 12, 23) coupled to the wireless communication module (Fig. 12, 24); and a trailer (Fig. 3, 7) or semitrailer coupled to the autonomous driving cab (Paragraph [0066]) and including a vehicle light (Paragraph [0044]) comprising 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Petra in view of Madril with an autonomous driving cab, comprising a wireless communication module and a controller coupled to the wireless communication module; and a trailer or semitrailer coupled to the autonomous driving cab and including a vehicle light for purpose of operate in a completely autonomous manner without a form of intervention from the driver as disclosed by Rothschild (Paragraph [0066]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844